DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Since independent claim 1 is allowable, all dependent claims 2-12 are rejoined.

Allowable Subject Matter
Claims 1-12 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches a display device comprising a display device, comprising: a light adjusting layer, the light adjusting layer being on a light emitting side of the light emitting device, and 
wherein 
the light adjusting layer is configured to block light having a wavelength in a partial wavelength range of blue light from passing through in response to the light adjusting layer being subjected to an external stimulus and allow the light having the wavelength in the partial wavelength range of blue light to pass through in response to removing the external stimulus, and 
the light adjusting layer comprises a responsive photonic crystal.  

Claims 2-12 are allowed since they depend on the allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sato et al. (JP2006227220) disclose a method for controlling the propagation of light of a specific wavelength by light and an electric field, and a control device therefor. The light propagation is controlled with light and an electric field, in the optical response type photonic crystal which switches propagation of light with a specified wavelength with light, and which contains a liquid crystal.   FIG. 6 shows the change in transmittance according to the magnitude of the electric field energy when an electric field is applied (ON) to the photoresponsive crystal having the thickness (d) of 25 μm. The spectrum is shown sequentially from the lowest (0V) to the highest (400V). From FIG. 6, it can be seen that when d = 25 μm, the electric field energy of 350 to 400 V shows the largest change in light propagation. FIG. 5 corresponds to the result in the case of 350 to 400V.

Hiji et al. (US 5872609) disclose a light control element having a light control layer whose reflection factor or transmission factor varies in response to an external stimulus such as voltage can be used for light switches for light communication units, light arithmetic units or the like, light bulbs for projection type display units, or back light type or reflection type of direct viewing display units and so forth.

Koshimizu et al. (US 5548420) disclose the output light from the exposing unit 4 modulated with the gradation control unit 5 on the basis of the information about the density level of the image to be written, whereby the transition of light through the light-controlling layer 1 is controlled appropriately to accomplish the production of correct continuous-tone displays. Further, the impedance of the photoconductive layer 2 is varied in accordance with the factor of modulation of the output light from the exposing unit 4 and a corresponding amount of voltage is applied to the light-controlling layer 1, whereby displays of high resolution can be produced.

Van Bommel et al. (CN 102159881) disclose a lighting device (100) comprising a light source (10) arranged to generate light source light (11), an optional luminescent material and a thermally variable reflecting element (60). The optional luminescent material (205) is arranged downstream of the light source (10) and is arranged to convert at least part of the light source light (11) into luminescent material light (211). One or more of the light source (10) and the optional luminescent material (205) generate heat when the light source (10) generates light source light (11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871